Citation Nr: 1203133	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-29 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for right ear hearing loss, to include as a residual of an in-service head injury.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had active service from July 1950 to July 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, denying the claim currently on appeal.  

This case previously reached the Board in October 2009.  In that decision, the Board denied the Veteran's claims for entitlement to service connection for the residuals of a head injury and for right ear hearing loss.  The Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2010, the Secretary of VA and the Veteran, through his attorney, filed a Joint Motion for Remand (Joint Motion) to vacate in part the Board's June 2010 decision.  In the Joint Motion, the parties requested that the Board's denial of the appellant's claim for service connection for right ear hearing loss be vacated and remanded to the Board for further action.  The appellant decided to abandon his claim for entitlement to service connection for the residuals of a head injury.  The Joint Motion was accepted by the Court in June 2010, and the Veteran's claim for service connection for right ear hearing loss has been returned to the Board for further consideration consistent with the Joint Motion.  Subsequently, in October 2010, the Board remanded the Veteran's claim of entitlement to service connection for right ear hearing loss back to the RO for further evidentiary development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's right ear hearing loss did not manifest during, or as a result of, active military service, to include as due to an in-service head injury sustained in a motor vehicle accident.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for right ear hearing loss, to include as due to an in-service head injury, have not been met.  38 U.S.C.A. §§ 1101(3), 1112(a), 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in March 2007, November 2010 and March 2011 addressed all notice elements listed under 3.159(b)(1) and the 2007 letter was sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in May 2011, and VA has obtained these records.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  According to the Veteran's Form 21-526 of January 2007, he was only treated for this condition while in Korea.  The Veteran's representative also indicated in a March 2011 statement that the Veteran had no additional evidence to submit regarding this claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the Veteran's service personnel records appear to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973, and have not been located.  However, as noted in the Board's prior decision of October 2009, his medical records were not destroyed as they were associated with the claims file in the 1950s.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

Additionally, the Board finds there has been substantial compliance with its October 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  In November 2010, the RO asked the Veteran to identify all health care providers who had treated this condition.  The RO also contacted the NPRC and the U.S. Army Joint Services Records and Research Center (JSRRC) in an attempt to confirm the Veteran's report of an in-service car accident.  Finally, the record reflects that the Veteran was scheduled for a VA examination and that he attended this examination in March 2011.  A Supplemental Statement of the Case (SSOC) was subsequently prepared.  Based on the foregoing, the Board finds that the RO substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as hearing loss, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for right ear hearing loss.  Specifically, the Veteran has alleged that he was in a motor vehicle accident and that he now suffers from hearing loss as a result of head injuries sustained during this accident.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's hearing loss did not manifest during, or as a result of, active military service, to include as due to an in-service head injury.  As such, service connection is not warranted.  

The Veteran's service treatment records do not reflect that he suffered hearing loss during military service or a head injury as the result of an automobile accident.  The only evidence of a head injury is a record dated December 21, 1951.  According to this record, the Veteran suffered a laceration to the face with no artery or nerve involvement after he tripped on an object in his company area.  There is no further evidence regarding a head injury or impaired hearing throughout service, and according to the Veteran's July 1952 separation examination, an evaluation of his head, face and ears was deemed to be normal.  No permanent residuals of a prior motor vehicle accident were identified and the Veteran denied having, or ever having had, ear trouble in his report of medical history associated with this examination.  Therefore, the in-service treatment records do not reflect that the Veteran suffered a motor vehicle accident or hearing loss during military service.  

The record also does not contain any post-service medical evidence to demonstrate that the Veteran suffered any chronic residuals of an in-service motor vehicle accident.  In fact, the first evidence of hearing loss was the Veteran's original claim of January 2007.  This is approximately 55 years after the Veteran's separation from active duty.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In this case, the absence of any medical evidence of hearing impairment for more than half a century tends to call into question the claim that the Veteran has suffered from chronic symptomatology since an in-service motor vehicle accident.  

Nonetheless, because the Veteran is competent to testify to symptoms such as hearing loss, VA attempted to verify his reported motor vehicle accident.  According to the NPRC, there were no unit records pertaining to the 724th Transportation Railway Operating Battalion for the year 1950.  There was evidence of a wreck involving an ammunition train and a supply train in November 1951.  However, this resulted in one civilian casualty with no military personnel casualties.  It was concluded that there was no evidence of the Veteran's motor vehicle accident for the time period he cited, and it was recommended that a Morning Report search be conducted.  

In March 2011, a memorandum was prepared by a JSRRC reviewer.  It was noted that a request for the Veteran's personnel file returned a response that these records were in fact fire-related.  As such, they are not part of the record.  A request for research of the Veteran's reported facts was also submitted to the JSRRC, but in December 2010, they responded that they were unable to verify the Veteran's accident.  A request for search of Morning Reports for the Veteran's unit was also requested, but in March 2011, the RO was notified that an index of retired records at the NPRC did not list the Veteran's unit for 1950 and 1951.  As such, the Veteran's reported motor vehicle accident has not been verified.  

Nonetheless, the Veteran was afforded a VA examination for his right ear hearing loss in May 2011.  During the examination, the Veteran reported that he could not hear out of his right ear and that his left ear hearing was deteriorating as well.  The Veteran described his in-service noise exposure as sleeping near a railroad and firearm use during basic training.  Post-service, he attended mechanic school and then worked as a welder in two shipyards.  He then worked in a steel shop for 27 years and then as a foreman of a custom fabricator where he was around the banging of steel.  The Veteran denied use of occupational hearing protection.  The Veteran described an incident during military service when he was allegedly riding in the front seat of a jeep when the driver hit a bus head-on.  He reported that he was thrown through the windshield of the vehicle.  The Veteran denied any hearing loss following the accident or any bleeding or drainage from the right ear.  However, he reported that a few years after the accident a piece of glass came out of his right ear, and, a few more years passed and a white-speckled piece of "possible" bone came out of his right ear.  The Veteran described progressive hearing loss starting after the white-speckled object came out of his right ear.  

Examination revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
95
105+
105+
LEFT
40
45
70
105
105

Speech audiometry revealed speech recognition ability of 52 percent in the right ear and of 80 percent in the left ear.  The examiner diagnosed the Veteran with severe to profound mixed hearing loss in the right ear and a mild sloping to profound sensory-neural hearing loss in the left ear.  The examiner opined that the Veteran's hearing loss was not related to his in-service head injury.  The examiner explained that the Veteran specifically denied hearing loss at the time of his in-service automobile accident and that he reported the onset of his hearing loss as "years" later.  Furthermore, the Veteran reported post-service noise exposure and he denied the use of hearing protection.  The examiner also opined that since the Veteran was a welder for many years, the white object he described as coming out of his ear was more likely welding slag.  Finally, the examiner noted that the Veteran denied ear trouble during his separation examination and that there is no audiological evidence of hearing loss until the present date.  As such, the examiner concluded that an opinion regarding the etiological origins of the Veteran's hearing loss would require pure speculation.  However, the examiner was able to conclude that it was not due to an in-service automobile accident and head injury.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for hearing loss as a residual of an in-service head injury.  The Veteran's service treatment records fail to reflect that he sustained a head injury during military service (aside from a laceration sustained after he tripped) or that he suffered any symptoms of hearing loss at this time.  In fact, in his own report of medical history associated with his July 1952 separation examination, the Veteran denied having, or ever having had, ear trouble.  There was no mention of a prior automobile accident during this examination, and subsequent searches through the NPRC and the JSRRC have failed to provide any evidence in support of this accident.  

In addition, the May 2011 VA examiner concluded that the Veteran's hearing loss did not manifest as a result of an in-service head injury.  In reaching this decision, the examiner appears to have presumed that the Veteran's report of an in-service head injury was credible.  Nonetheless, the examiner concluded that the Veteran's hearing loss was not due to an in-service head injury due to the Veteran's own statements that he did not suffer from hearing loss until years after the accident, that he had no blood or drainage from the ears, that he denied a history of ear trouble on separation and that he had significant post-military noise exposure.  As such, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for right ear hearing loss as a residual of an in-service head injury.  

Likewise, the record contains no evidence to suggest that the Veteran's hearing loss otherwise manifested as a result of military service.  The Veteran's separation examination made no mention of hearing loss, and the Veteran himself told the May 2011 VA examiner that his hearing loss did not manifest until several years after his reported accident.  The record contains no competent opinion linking the Veteran's hearing loss to noise exposure during military service, and the May 2011 VA examiner opined that an opinion as to etiology would require pure speculation.  As such, the preponderance of the evidence of record demonstrates that the Veteran's hearing loss did not otherwise manifest during, or as a result of, active military service.  

The Board recognizes that the Veteran has provided numerous lay statements in support of his claim.  In his original claim of 2007, the Veteran reported that he was in an automobile accident and that he believed his hearing loss was caused by the windshield glass.  He also asserted in a statement dated January 2008 that he was told at the time of his accident that he may lose hearing in his right ear.  As a lay person, the Veteran is certainly competent to testify to his experiences, such as being in a motor vehicle accident and being told that he may lose his hearing.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  

However, while the Veteran may be competent to assert that he was told he may lose hearing in the right ear, the Board does not find this assertion to be credible.  The Veteran denied a history of ear trouble upon separation from active duty, which seems unlikely if he were told that he might lose his hearing in his right ear as a result of a motor vehicle accident.  Furthermore, it is more than 50 years before the record contains any medical or lay evidence asserting that such a statement was provided.  When considering all of the evidence of record, the Board must find the Veteran's assertions of no ear trouble at the time of separation from active duty to be more reliable than his recollections provided some 55 years later.  

With that having been said, the Board is not asserting that the Veteran was never in a motor vehicle accident.  As previously noted, the Veteran's personnel records are not available for review.  These records may or may not have provided some evidence in support of a motor vehicle accident.  However, this is of little consequence.  The May 2011 VA examiner did not refute the Veteran's assertion of an in-service motor vehicle accident and head injury.  Rather, he described the Veteran's reported motor vehicle accident in detail, and based on the Veteran's own testimony and the medical evidence of record, opined that even if there was a head injury, it was not the cause of the Veteran's current hearing loss.  Therefore, the Veteran has not been prejudiced by the absence of personnel records in this case.  

Finally, the Board recognizes that the Veteran has submitted numerous lay statements from individuals claiming to know that he was in fact in a motor vehicle accident.  However, as described in the preceding paragraph, this assertion does not change the fact that the May 2011 VA examiner determined that the Veteran's hearing loss was not related to an in-service head injury.  While the Veteran and his relatives may be competent to attest to the occurrence of a motor vehicle accident, the record contains no evidence to demonstrate that they are competent to relate a current hearing loss disability to a head injury suffered more than half a century ago.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Therefore, the preponderance of the evidence of record demonstrates that the Veteran's hearing loss is not secondary to military service, to include as a residual of an in-service head injury.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for hearing loss, to include as a residual of an in-service head injury, must be denied.


ORDER

Service connection for right ear hearing loss as a residual of an in-service head injury is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


